          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
                v.                               )       Criminal No: 19-cr-251-LM
                                                 )
JOHNATHON IRISH,                                 )
     defendant                                   )

            GOVERNMENT’S PROPOSED FORFEITURE JURY INSTRUCTIONS

        The United States of America respectfully requests that the Court include the following

jury instructions in the forfeiture phase, if necessary, in this trial.

        The United States is requesting forfeiture of the following properties, identified in the

Notice of Forfeiture and Count One of the Indictment: (A) Sig Sauer, model 1911, .45 caliber

pistol, S/N GS34120; (B) Sig Sauer 516, 5.56 NATO rifle, S/N 53E001326; (C) Century

International Arms Catamount Fury, 12 gauge shotgun, S/N CAT-002586, and (D)

miscellaneous magazines and ammunition.

        The Court must determine, before the jury begins its initial deliberations on guilt or

innocence, whether either party requests a jury as to forfeiture. Fed. R. Crim. P. 32.2(b)(5)(A).

If the defendant is found guilty and he requests, under Rule 32.2(b)(5) of the Federal Rules of

Criminal Procedure, that the jury determine whether the United States has established the

requisite nexus between seized property and the Count One offense, the United States proposes

the following jury instructions and special verdict form relating to the criminal forfeiture. If the

defendant does not request a jury determination, the United States will also waive the jury and

ask the Court to decide whether the nexus has been established. Fed. R. Crim. P.

32.2(b)(1)(A)(B). In the present case, the United States anticipates that the trial evidence will
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 2 of 10




be sufficient for the Court or, if necessary and requested by the defendant, the jury, to decide the

forfeiture of the property without additional evidence or arguments of counsel.

        If the defendant requests a jury determination of forfeiture in this case, the jury’s role is

limited to a determination of whether the United States has established the requisite nexus

between specific property, i.e., the firearms, magazines, and ammunition, and the related offense

of conviction. Therefore, the United States requests that the following instructions be read to the

jury prior to deliberation on the forfeiture phase of the trial.

                                                        Respectfully submitted,

                                                        SCOTT W. MURRAY
                                                        United States Attorney

Dated: January 21, 2020                            By: /s/ Anna Z. Krasinski
                                                       Assistant U.S. Attorney
                                                       West Virginia Bar # 12762
                                                       53 Pleasant Street, 4th Floor
                                                       Concord, New Hampshire 03301
                                                       (603) 225-1552
                                                       anna.krasinski@usdoj.gov




                                                   2
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 3 of 10




          GOVERNMENT’S PROPOSED FORFEITURE INSTRUCTION NO. 1

                                Jury’s Duty Regarding Forfeiture

        Ladies and Gentlemen of the Jury, in view of your verdict on Count One that the

defendant possessed firearms in violation of 18 U.S.C. ' 922(g)(1), you have one more task to

perform before I discharge you.1

        What you must now decide is whether the defendant must forfeit three seized firearms—a

Sig Sauer pistol, a Sig Sauer rifle, and a Century International Arms Shotgun, as well as

magazines and ammunition—that the Government claims are subject to forfeiture to the United

States because of their connection to this crime. Forfeiture means the defendant loses any

ownership or interest he has or claims to have in the firearms as part of the penalty for engaging

in criminal activity.

        Under federal law, any person who is convicted of violating 18 U.S.C. ' 922(g)(1) shall

forfeit to the United States any firearms or ammunition involved in or used in that violation or

intended to be used in that violation.2

        You must now consider what verdict to render on the question whether there is a nexus,

that is, a connection, between the seized firearms and ammunition identified on the Special

Verdict that I will provide to you and the firearms violation of which you have already found

Defendant guilty.3




1
  Fed. R. Crim. P. 32.2(b)(1) (“As soon as practical after a verdict or finding of guilty . . . on any
count in an indictment . . . regarding which criminal forfeiture is sought, the court must
determine what property is subject to forfeiture under the applicable statute.”); see also Rule
32.2(b)(5)(A), providing for a jury determination upon a party’s request.
2
  18 U.S.C. ' 924(d).
3
  Fed. R. Crim. P. 32.2(b)(1) (court or jury shall “determine whether the government has
established the requisite nexus between the property and the offense”).

                                                  3
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 4 of 10




          I instruct you, however, that your previous finding that the defendant is guilty of the

firearms violation is final, conclusive, and binding. Because you are bound by your previous

finding that the defendant is guilty, I direct you not to discuss in your forfeiture deliberations

whether the defendant is guilty or not guilty of any firearms violation.

       All of my previous instructions regarding direct and circumstantial evidence, credibility

of witnesses, and duty to deliberate apply with respect to your verdict regarding forfeiture.




                                                  4
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 5 of 10




          GOVERNMENT’S PROPOSED FORFEITURE INSTRUCTION NO. 2

                     Government’s Burden of Proof Regarding Forfeiture

       My previous instructions on the government’s burden of proof regarding your verdicts on

the guilt of the defendant do not apply to your deliberations and verdict regarding forfeiture. In

deliberating and deciding your verdict regarding forfeiture, I instruct you that the government

need only prove by a preponderance of the evidence that the firearms and ammunition were

involved in or used in the defendant’s crime. The government is not required to prove this

beyond a reasonable doubt.

       The government must establish by a preponderance of the evidence that the property is

subject to forfeiture.4 I instruct you that, in order for the government to establish by a

preponderance of the evidence that the firearms and ammunition in question were involved in or

used in the defendant’s crime, the government must prove that it is more likely than not that the

firearms and ammunition were in fact the property involved in or used in that crime.5 In other

words, “preponderance of the evidence” means that the government’s evidence, when considered

and compared with that opposed to it, has more convincing force and produces in your minds a

belief that the firearms and ammunition were involved in or used in the defendant’s crime.

Your job is to determine whether it is more likely than not that the firearms and ammunition

were involved in or used in the Defendant’s crime. That the firearms and ammunition were

involved in or used in the violation may be established by circumstantial evidence.


4
  Libretti v. United States, 116 S. Ct. 356, 363 (1995) (21 U.S.C ' 853 - criminal forfeiture is part
of sentencing); see also United States v. Bieri, 21 F.3d 819 (8th Cir. 1994). The language of 18
U.S.C. ' 924(d) regarding proof of intent by “clear and convincing evidence” is not applicable to
the forfeiture phase of a criminal trial, because the only issue at that point is the nexus between the
firearm and the offense, not criminal intent, which the jury has already found beyond a reasonable
doubt.
5
  See, e.g., United States v. Cox, 851 F.3d 113 (1st Cir. 2017).

                                                  5
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 6 of 10




           GOVERNMENT’S PROPOSED FORFEITURE INSTRUCTION NO. 3

                       Jury May Consider Trial Evidence as Well as
                 Any Additional Evidence Presented on the Issue of Forfeiture

        While deliberating, you may consider any evidence, including testimony, offered by the

parties at any time during this trial.6




6
  United States v. Farkas, 474 F. App’x 349, 360 (4th Cir. 2012); United States v. Capoccia, 503
F.3d, 103, 109 (2d Cir. 2007); United States v. Merold, 46 F. App’x 957 (11th Cir. 2002)
(Table); United States v. Bornfield, 145 F.3d 1123, 1134 (10th Cir. 1998) (quoting jury
instruction that while deliberating on forfeiture “you may consider any evidence offered by the
parties before your previous deliberations.”)


                                               6
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 7 of 10




          GOVERNMENT’S PROPOSED FORFEITURE INSTRUCTION NO. 4

               Duty Not to Consider Certain Issues to Be Decided by the Court

       I further instruct you that what happens to any property that is declared forfeited is

exclusively a matter for the court to decide. You should not consider what might happen to the

property in determining whether the property is subject to forfeiture. In this connection, you

should disregard any claims that other persons may have to the property. The interests that

other persons may have in the property will be taken into account by the court at a later time.

Similarly, any claims that the forfeiture of the property would constitute excessive punishment

will be taken into account by the court at a later time.

       Your sole concern now is to determine whether the firearms and ammunition were

involved in or used in the firearms violation which you have found the defendant committed.




                                                  7
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 8 of 10




          GOVERNMENT’S PROPOSED FORFEITURE INSTRUCTION NO. 5

                                      Unanimous verdict

       You must reach a unanimous verdict as to the question on the special verdict form.

Everyone must agree to any “YES” or “NO” answer. Everyone must agree on whether the

preponderance of the evidence proves that the firearms, magazines, and ammunition were

involved in or used in the firearms violation of which the defendant was convicted.




                                                8
          Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 9 of 10




          GOVERNMENT’S PROPOSED FORFEITURE INSTRUCTION NO. 6

                                     Special Verdict Form

       A special verdict form has been prepared for you. The special verdict form lists the

property which the Government asserts is property subject to forfeiture.

       You may answer by simply putting an “X” or check mark in the space provided next to

the words “YES” or “NO”.




                                                9
         Case 1:19-cr-00251-LM Document 10 Filed 01/21/20 Page 10 of 10




                                    SPECIAL VERDICT

       Was the following property involved in or used in the firearms violation of which the

defendant was convicted, as charged in Count One?

       One Sig Sauer 1911, .45 caliber pistol, S/N: GS34120, seized during the investigation
       of the offense set forth in Count One:

              YES __________                        NO ___________.

       Was the following property involved in or used in the firearms violation of which the

defendant was convicted, as charged in Count One?

       One Sig Sauer 516, 5.56 NATO rifle, S/N 53E001326, seized during the investigation
       of the offense set forth in Count One:

              YES __________                        NO ___________.

Was the following property involved in or used in the firearms violation of which the defendant

was convicted, as charged in Count One?

       One Century International Arms Catamount Fury 12 gauge shotgun, S/N: CAT-
       002586, seized during the investigation of the offense set forth in Count One:

              YES __________                        NO ___________.

Was the following property involved in or used in the firearms violation of which the defendant

was convicted, as charged in Count One?

       Miscellaneous magazines and ammunition seized during the investigation of the
       offense set forth in Count One:

              YES __________                        NO ___________.

Foreperson sign and date the completed verdict form.


___________________________________________________               ____________
Foreperson                                                        Date




                                               10
